                                                                                           FILED
                                                                                  2019 Sep-13 PM 03:04
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JEANETTE BENNETT, et al.,                  ]
                                           ]
      Plaintiffs,                          ]
                                           ]
v.                                         ]   CIVIL ACTION NO.
                                           ]   2:18-CV-00852-KOB
CIT BANK, N.A., et al.,                    ]
                                           ]
      Defendants.                          ]

                    MEMORANDUM OPINION AND ORDER

      This dispute over insurance proceeds comes before the court on Defendant

Foremost Insurance Company’s motion to dismiss Plaintiffs Jeanette Bennett’s and

Maggie Bell’s claims against the insurance company. (Doc. 66). As further

explained below, Foremost fulfilled its contractual obligations by issuing the check

for the insurance proceeds and the dispute over those proceeds does not involve

Foremost. So the court will grant Foremost’s motion to dismiss it from this case.

      Foremost brings its motion to dismiss under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. Under Rule 12(b)(6), a defendant can move to dismiss a

complaint for “failure to state a claim upon which relief can be granted.” The

complaint will survive the motion to dismiss if it alleges “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). For a complaint to be “plausible on its face,” it must contain


                                          1
enough “factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). And, on a motion to dismiss, the court accepts as true the factual

allegations in the complaint. Id.

      Here, the facts pertinent to the claims against Foremost are brief. In their

amended complaint, Plaintiffs allege that Foremost issued a homeowner’s

insurance policy to Plaintiffs that covered damage to their house. The declarations

page in the policy named Defendant CIT Bank as the mortgagee for the house.

(Doc. 63 at ¶ 51). And the policy stated that “[a]n insured loss will be payable to

the mortgagees named on the Declarations Page, to the extent of their interest and

in their order of precedence.” (Id. at ¶ 54).

      A fire damaged Plaintiffs’ house shortly before CIT sold the house to

Defendant Federal National Mortgage Association at foreclosure. Plaintiffs, CIT,

and Fannie Mae filed claims for the fire damage under the Foremost insurance

policy. Foremost issued a two-party proceeds check for the fire damage claim in

the amount of $62,262.13. (Doc. 63 at ¶ 90). The check named CIT and Plaintiffs

as payees. (Id. at ¶¶ 90, 94). Plaintiffs allege that CIT endorsed and deposited the

check into its account without Plaintiffs’ signature and transferred some or all of

those funds to Fannie Mae. (Id. at ¶¶ 103, 108).

      From these facts, Plaintiffs bring two claims against Foremost: (1) breach of


                                           2
contract for allegedly breaching the insurance policy; and (2) declaratory judgment

that only Plaintiffs are entitled to the insurance proceeds. (Doc. 63 at 17–20). The

court will dismiss both claims.

      First, no dispute exists that the insurance policy specifically required

Foremost to make the insurance proceeds check payable to CIT as the designated

mortgagee in the policy. (Doc. 63 at ¶¶ 51, 54). Foremost did exactly what the

policy required. Foremost also made the check payable to Plaintiffs, and Plaintiffs

do not allege that Foremost breached the policy by doing so. In fact, Plaintiffs do

not assert any specific contractual requirement that Foremost allegedly breached.

Thus, the court GRANTS Foremost’s motion to dismiss the breach of contract

claim and DISMISSES WITHOUT PREJUDICE that claim.

      Second, as to the declaratory judgment claim, a declaration of what interest

Plaintiffs, CIT, and/or Fannie Mae have in the insurance proceeds has no bearing

whatsoever on Foremost. Foremost issued the check as it was required to do under

the insurance policy; the other parties’ dispute over the proceeds has no relevance

to Foremost’s obligations. Put simply, the dispute over the proceeds does not

involve Foremost. So the court GRANTS Foremost’s motion to dismiss the

declaratory judgment claim against it and DISMISSES WITHOUT PREJUDICE

that claim against Foremost.

      Having dismissed all claims against Foremost, the court DIRECTS the clerk


                                          3
to terminate Foremost as a defendant in this case. The case will proceed with CIT

and Fannie Mae as defendants.

      DONE and ORDERED this 13th day of September, 2019.


                                     ____________________________________
                                     KARON OWEN BOWDRE
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                        4
